IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WAYNE PENDER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6228

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 26, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Wayne M. Pender, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.